ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1 and 18 and the cancellation of claims 6, 8, and 14-17 in the response filed 4/30/21 is acknowledged.
Claims 1-5, 7, 9-13, and 18-20 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Majewski on 7/14/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): An ankle brace comprising: 
an inner sleeve adapted to fit over a foot, a heel, and an ankle of a user; 
an outer sleeve adapted to fit over the inner sleeve, the outer sleeve including a plurality of slots positioned in and around the outer sleeve; 
a medial guide coupled to the inner sleeve; 
a lateral guide coupled to the inner sleeve; 
a top guide coupled to the inner sleeve; 
a bottom guide coupled to the inner sleeve; 

the medial strap is configured to tighten the inner sleeve, 
the first end of the medial strap is configured to begin at an Achilles area, wherein the Achilles area is an area of the foot where an Achilles tendon is located, and 
the second end of the medial strap protrudes from a first slot of the plurality of slots in the outer sleeve; 
a lateral strap of a second material having a first end and a second end adapted to be positioned around the user's ankle between the inner sleeve and the outer sleeve, wherein 
the lateral strap is configured to tighten the inner sleeve, 
the first end of the lateral strap is configured to begin at the Achilles area, and 
the second end of the lateral strap protrudes from a second slot of the plurality of slots in the outer sleeve; 
and a collar strap of a third material having a first end and a second end adapted to be positioned around a tibia and a fibula of the user between the inner sleeve and the outer sleeve, the first end of the collar strap protrudes from a third slot of the plurality of slots in the outer sleeve, wherein
the collar strap is configured to tighten the inner sleeve such that the ankle brace is configured to maintain a predetermined height on the user's ankle, 
the medial strap is configured to extend from the first end positioned at the Achilles area, through the medial guide, through the top guide, over a lateral cuneiform, through the bottom guide, and out from the first slot to the second end of the medial strap respectively, 
the lateral strap is configured to extend from the first end positioned at the Achilles area, through the lateral guide, through the top guide, over a medial cuneiform, through the bottom guide, and out from the second slot respectively, wherein the top guide is positioned on a top side of the ankle brace and the bottom guide is positioned on a bottom side of the ankle brace, [[a]]the foot, and 
the collar strap is configured to move freely between the third slot and a fourth slot of the plurality of slots.

Reasons for Allowance
Claims 1-5, 7, 9-13, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an ankle brace comprising: an inner sleeve adapted to fit over a foot, a heel, and an ankle of a user; an outer sleeve adapted to fit over the inner sleeve, the outer sleeve including a plurality of slots positioned in and around the outer sleeve; a medial guide coupled to the inner sleeve; a lateral guide coupled to the inner sleeve; a top guide coupled to the inner sleeve; a bottom guide coupled to the inner sleeve; a medial strap of a first material having a first end and a second end adapted to be positioned around the user's ankle between the inner sleeve and the outer sleeve, the first end of the medial strap is configured to begin at an Achilles area, wherein the Achilles area is an area of the foot where an Achilles tendon is located, and the second end of the medial strap protrudes from a first slot of the plurality of slots in the outer sleeve; a lateral strap of a second material having a first end and a second end adapted to be positioned around the user's ankle between the inner sleeve and the outer sleeve, the first end of the lateral strap is configured to begin at the Achilles area, and the second end of the lateral strap protrudes from a second slot of the plurality of slots in the outer sleeve; and a collar strap of a third material having a first end and a second end adapted to be positioned around a tibia and a fibula of the user between the inner sleeve and the outer sleeve, the first end of the collar strap protrudes from a third slot of the plurality of slots in the outer sleeve, the medial strap is configured to extend from the first end positioned at the 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786